                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                          EASTERN DIVISION

United States of America

     v.                                Case No. 2:18-cr-237

Ontario D. Jones

                               ORDER
     Defendant has filed a motion to dismiss the indictment.
Defendant contends that the indictment is defective because: 1)
there is no signature or endorsement by United States Attorney
Benjamin C. Glassman; 2) there is no signature or endorsement by
the grand jury foreperson; and 3) there is no signature or seal of
the clerk of court on the indictment.       Defendant argues that in
light of these defects, the indictment is no more than a bill of
information, and he has not consented to waive his right to be
tried by way of information.
     As to the first argument above, Fed. R. Crim. P. 7(c)(1)
requires that an indictment “must be signed by an attorney for the
government.”    The primary purpose of this requirement is to
indicate that an attorney for the government joins with the grand
jury in instituting a criminal proceeding.         United States v.
Wright, 365 F.2d 135, 137 (7th Cir. 1966).      The language of Rule
7(c)(1) does not require the signature of the United States
Attorney.   An assistant United States attorney is “an attorney for
the government.”    The signature of an assistant United States
attorney is sufficient to indicate the necessary agreement of the
government with the action taken by the grand jury.     United States
v. Walls, 577 F.2d 690, 696 (9th Cir. 1978); United States v.
Denham, No. 14-20115, 2015 WL 4274889 at *2 (E.D.Mich. July 14,
2015).
        In this case, the redacted copy of the indictment filed on the
public record contains the s-slash signatures of the two assistant
United States attorneys on this case.                However, the record also
includes the unredacted sealed indictment which the court has
inspected in camera.           The sealed indictment contains the actual
inked signatures of the assistant United States attorneys.                       Rule
7(c)(1) was complied with in this case.
        Defendant also argues that the indictment does not contain the
signature of the grand jury foreperson.                Fed. R. Crim. P. 6(c)
states that the foreperson “will sign all indictments.”                           The
indictment on the public record contains the s-slash signature of
the foreperson.      The redacted copy of the indictment was filed on
the public record because the E-Government Act of 2002 requires
that the actual signature page of the indictment be kept under seal
in the clerk’s office to protect the privacy of the foreperson.
See United States v. Williams, Criminal Action No. 4:08cr87, 2010
WL 11635778 at *8 (E.D.Va. June 30, 2010); United States v.
Eskridge, Criminal No. 1:05CR229, 2009 WL 963587 at *1 (W.D.N.C.
April 8, 2009).          See also Fed. R. Crim. P. 6(e)(relating to the
secrecy of grand jury proceedings).
        The court has examined the unredacted sealed indictment in
camera and has determined that the sealed indictment contains the
inked    signature       of   the   grand   jury   foreperson.      Even    if    the
signature had been missing, the foreperson’s duty to sign the
indictment     is    a    clerical     formality,    and   the    absence    of     a
foreperson’s signature is a mere technical irregularity which does
not warrant the dismissal of the indictment.                     Hobby v. United
States, 468 U.S. 339, 334-345 (1984); Frisbie v. United States, 157


                                            2
U.S. 160, 163-65 (1895).        See also Wright v. Hooks, No. 17-4069,
2018 WL 1773120 at *1 (6th Cir. Mar. 8, 2018)(absence of a
foreman’s    signature    is    a   mere   technical        defect,   not   a
jurisdictional defect); United States v. Willaman, 437 F.3d 354,
360-61 (3d Cir. 2006)(failure of the grand jury foreperson to sign
the indictment was a mere technical deficiency).
     Defendant also argues that the indictment is invalid because
it does not contain the signature and seal of the clerk of court.
The indictment and sealed indictment include the machine file stamp
bearing the name of Richard W. Nagel, Clerk of Court for the U.S.
District    Court   for   the   Southern   District    of    Ohio,    Eastern
Division, and the date and time of filing, that being November 13,
2018, at 2:37 p.m.    This stamp, and the fact that these documents
have also been entered on the electronic docket of the clerk of
this court, are sufficient to establish that the indictment was
duly filed with the clerk of court for the United States District
Court for the Southern District of Ohio.              Rule 7(c)(1), which
governs the nature and content of indictments, contains no language
about an indictment containing the signature and seal of the clerk
of court.    Defendant may be confusing Rule 7 with Fed. R. Evid.
902(1) and 902(4), which require the signature and seal of the
clerk of court if a party seeks to admit a copy of a court document
into evidence as a self-authenticating public record.                 Rule 7
contains no such requirement.       The indictment in this case is not
invalid because it lacks the actual signature and seal of the clerk
of court.
     Defendant has been charged by way of a valid indictment signed
by the appropriate parties as required by Rules 6 and 7, not by way


                                     3
of an information.     Defendant’s motion fails to state any ground
for the dismissal of the indictment returned in his case.       The
motion to dismiss (Doc. 27) is denied.


Date: April 18, 2019                  s/James L. Graham
                             James L. Graham
                                United States District Judge




                                  4
